Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cranfill et al. (US 2014/0354759A1, hereinafter Cranfill).
Regarding claim 1, Cranfill discloses:  An electronic device, comprising:  a display (figs. 1-2); one or more processors (480, fig. 7); and memory )725, fig. 7) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, on the display, a live video communication user interface that includes concurrently displaying: a representation of a view of a camera of the electronic device at a respective size (fig. 85); and a plurality of participant representations that includes: a representation of a first participant  in a live video communication session; a representation of a second participant in the live video communication 
	Regarding claim 13, Cranfill discloses: A non-transitory computer-readable storage medium storing one or more programs configured to be 
	Regarding claim 14, Cranfill discloses: A method, comprising: at an electronic device with a display: displaying, on the display, a live video communication user interface that includes concurrently displaying: a representation of a view of a camera (8585, fig. 85) of the electronic device at a respective size; and a plurality of participant representations that includes: a representation of a first participant in a live video communication session; a representation of a second participant in the live video communication session; and a representation of a third participant in the live video communication session (fig. 85, shows, first participant, second participant and third participants in a video conference), wherein the representation of the first participant (8550, fig. 85, second stage) is larger than the representation of the second participant and the representation of the third participant; while displaying the plurality of participant representations, receiving an input (see touch input 8550, fig. 85, second stage) that corresponds to a request to increase a size of the live video 
Regarding claim 4, Cranfill further teaches:  wherein the input corresponds to a swipe input (paragraph: 0781, last 6 lines)
Regarding claims 10, 12, Cranfill further discloses: wherein increasing the size of the live video communication user interface includes increasing an amount of the display that the live video communication user interface occupies, wherein increasing the size of the live video communication user interface includes continuing to display the representation of the view of the camera of the electronic device at the respective size (fig. 85, paragraphs: 0743-0746; 0749).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Ujii (US 2010/0097438A1).
Cranfill differs from claim 5 in that he does not specifically disclose: wherein: the live video communication user interface is concurrently displayed with a first user interface; an affordance is located at a position adjacent to the live video communication user interface and the first user interface; and the input is detected at a location that corresponds to the affordance.
However, Ujii discloses: wherein: the live video communication user interface is concurrently displayed with a first user interface; an affordance is located at a position adjacent to the live video communication user interface and the first user interface; and the input is detected at a location that corresponds to the affordance (paragraph: 0012).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cranfill’s system to provide for the following: wherein: the live video communication user interface is concurrently displayed with a first user interface; an affordance is located at a position adjacent to the live video communication user interface and the first user interface; and the input is detected at a location that corresponds to the affordance as this arrangement would provide user friendly interface for starting live communications as taught by Ujii.
Claims 6-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0162171) to Felt et al. discloses visual address book and dialer which teaches: A method may include associating a plurality of graphical images with a plurality of contacts in a device having contact management functionality and displaying the plurality of graphical images to a user. The method may further include receiving a user selection of one of the plurality of graphical images; and initiating voice-based communication with the contact associated with the selected graphical image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651